William B. Brown, J.,
dissenting. The majority opinion aptly traces the development of jury sequestration principles from the common law rule “that the jury be kept together without meat or drink until a verdict was reached. (3 Blackstone, 375).” People v. Wilson (1948), 400 Ill. 461, 477, 81 N. E. 2d 211. However, I am not convinced by the majority’s holding that the principles have eroded to the extent that a defendant in a felony case must make a prior objection and affirmatively show prejudice where the trial court has clearly violated R. 0. 2945.33.
The only cases cited by the majority which involved the precise question presented herein are Parker v. State (1868), 18 Ohio St. 88, and Cantwell v. State (1869), 18 Ohio St. 477. The clear holding of those cases is that no objection is required, and prejudicial error is to be presumed, where jurors are permitted to separate for meals after the case has been submitted to them.
The implicit grounds for departing from the rule established in Parker and Cantwell would appear to lie in the following quotation by the majority from Warner v. State (1922), 104 Ohio St. 38, 42: “* * * We do not think, however, that that case [Parker] is consonant with the modern doctrine of disregarding those technical rules and irregularities which do not materially affect the substantial rights of the defendant.”
I do not agree that the foregoing reasoning is “still persuasively sound.” Whatever the “modern doctrine” of the 1920’s might have been, the last two decades have witnessed a dramatic increase in the number of procedural safeguards afforded defendants in criminal cases.
A criminal prosecution starts with an arrest, and ends with a jury verdict which is arrived at after serious deliberation.
In my view, the deliberations of a jury are the most critical stage of a trial, and at that stage a defendant’s rights should be protected zealously. R. C. 2945.33 leaves no doubt that a jury, during deliberations, is not to separate for lunch, Therefore, I dissent.